Citation Nr: 1424731	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  07-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral leg disabilities, to include as secondary to a service-connected left ankle disability or herbicide exposure.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left ankle disability.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
INTRODUCTION

The Veteran served on active duty for more than 20 years, retiring in May 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The case was brought before the Board in March 2011 and November 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

To the extent that the December 2013 supplemental statement of the case referred to the claim of entitlement to service connection for a right hip disability, this claim was denied in the November 2013 Board decision.  Accordingly, this claim will not be addressed again in this decision.


FINDING OF FACT

The preponderance of the evidence is against a finding that disabilities of the bilateral legs, left hip, and lumbar spine are related to service, or a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for disabilities of the bilateral legs, left hip, and lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A presumption also exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  Peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities (such as arthritis) listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Analysis

At the Veteran's September 1968 Report of Medical Examination, there were no complaints, or diagnoses, of leg, left hip, or lumbar spine disabilities.  The Veteran reported back pain in July 1969.  There is no follow up for this condition.  After a car accident in April 1972 a back sprain and back contusion were diagnosed.  X-rays were normal.  He was treated once with heat and was subsequently discharged.  December 1972 records revealed a left knee tissue injury.  In September 1975 x-rays revealed no evidence of a fracture, but soft tissue swelling of the left knee.  He reported knee pain in December 1978 and referenced an injury from 1977.  At his May 1977 medical examination again there were no complaints or diagnoses of leg, hip, or lumbar spine disabilities.  See also August 1981 Report of Medical Examination.

The next reference to back pain was in 1984 where he reported pain for 1 day.  He also reported back and right knee pain in September 1984; he was diagnosed with probable knee strain.  There is no diagnosed chronic disability while the Veteran was in service.

In June 1989, one month after separation from service, the Veteran filed a claim for a left ankle fracture.  He did not reference any other disabilities at this time.  This weighs against the Veteran's contentions that his bilateral leg, left hip, and lumbar spine disabilities began in service and continued on thereafter.

A July 2003 VA treatment record noted the Veteran's peripheral neuropathy was secondary to alcohol abuse.

An April 2006 statement from the Veteran's private physician stated that it was likely the Veteran's left ankle injury would have aggravated existing degenerative changes or would have been a contributing factor in causing these changes.  

An August 2008 VA treatment record reported that the Veteran's left ankle injury caused him to put strain on his back, knees, and calves.  The physician's rationale was that the Veteran's weight was preferentially shifted to his right leg in an attempt to avoid falling, which put strain on his back, knees, calves, and feet.  December 2009 x-rays revealed mild osteoarthritis of the left hip.  

The Veteran has consistently reported bilateral leg pain, which has been diagnosed as peripheral neuropathy.  See e.g., May 2010 VA treatment record.

A May 2010 letter from a VA health care provider also noted the Veteran had peripheral neuropathy of the legs that could be related to Agent Orange.  

The Veteran was afforded a VA examination in June 2011.  He reported an onset of low back pain in 2000.  The examiner noted the first reference to low back pain was from January 2004 after the Veteran drove 750 miles.  In September 2007 he reported his back pain was improving.  A July 2008 treatment note referenced low back pain with spondylosis on x-ray.  

The Veteran reported that his hip pain began in 1985 or 1986, but it was not due to an injury.  His current pain prevented extended walking or standing.  

Examination of the lumbar spine revealed no tenderness or spasm.  The examiner diagnosed the Veteran with lumbosacral strain which was less likely than not related to his ankle or service.  He noted the Veteran was discharged almost 20 years earlier.  He also noted no significant degenerative changes on his lumbar spine.  

The examiner noted mild osteoarthritis of the left hip, which he opined was less likely than not related to service or his service-connected ankle.  He noted no complaints of hip pain.  The examiner went on to note that the Veteran had peripheral vascular disease and peripheral neuropathy of the lower extremities.  They were not related to his time in service, to include Agent Orange exposure, and more likely than not related to peripheral vascular disease and long history of alcohol abuse.  He noted the peripheral neuropathy diagnosis preceded the diagnosis of diabetes.  

At his November 2013 VA examination the Veteran was diagnosed with lumbar facet arthropathy and osteopenia, a condition where bone density is lower than normal  He was also diagnosed with osteoarthritis of the left hip.

The Veteran reported that he had been placing too much weight on his right side, due to his left ankle disability.  He also reported that he had bilateral hip pain, with the left being worse than the right. 
The examiner noted December 2009 x-rays did not reveal arthritis and x-rays taken at the November 2013 VA examination also did not reveal degenerative disease or arthritis.  

The examiner noted the Veteran's leg disabilities were due to a vascular condition, which was not related to the left ankle disability.  The examiner opined that the arthritis in the left hip could not be caused by a fracture of the ankle as there was no evidence to prove this and correlation did not equal causation.  Ultimately the examiner opined it was less likely than not the Veteran's bilateral leg, left hip, or lumbar spine disabilities were caused, or aggravated, by the Veteran's service-connected left ankle disability.  

There are multiple statements and opinions from medical examiners in this case.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In this case preponderance of the evidence indicates that the Veteran does not have bilateral pes planus that is related to service. 

The April 2006 statement from the Veteran's private physician related the claimed disabilities to the Veteran's left ankle.  The physician offered no rationale for this opinion.  The August 2008 VA opinion also related the conditions to the left ankle disability and further opined that by shifting his weight, the Veteran would put strain on other areas, such as his legs, back, and knees.  The May 2010 statement related the Veteran's peripheral neuropathy to Agent Orange.  

The June 2011 examiner did not relate the conditions to service.  The examiner offered a rationale and noted the timeframe in which the Veteran had been diagnosed.  The examiner also noted service records were silent for the claimed conditions.  The November 2013 examiner also noted the Veteran's claimed conditions were not related to his left ankle as there was no evidence that arthritis, or other orthopedic conditions, could be caused by the Veteran's left ankle fracture.  
The Board assigns the most probative value to the June 2011 and November 2013 VA examiners who reviewed the Veteran's service treatment and post treatment records and performed a physical examination of the Veteran.  These examiners also offered rationales for their opinions that the conditions were not related to service or a service-connected disability.  

The Board acknowledges the Veteran's contentions and hearing testimony that he has orthopedic disabilities that are related to service or a left ankle disability.  The Veteran has also testified he believes he was overcompensating for his left ankle injury which led to hip, leg, and back injuries.  See June 2004 Board hearing transcript.  He also testified that he had experienced right leg pain since his 1985 surgery for his ankle.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

A preponderance of the competent probative evidence also weighs against the Veteran's assertions that his claimed disorders are related to service or a service-connected disability.  The evidence of record includes the Veteran's statements and testimony asserting continuity of symptoms with respect to his leg, hip, and back pain.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Furthermore, an absence of evidence of a disorder may not be considered substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  The exception is 'where the silence in regard to a condition can be taken as proof that a doctor did not observe the symptom' or if the fact would have normally been recorded.  See Kahana, supra.; see also Buczynski, supra.

The Board finds credible the Veteran's report that he has pain and limitation of movement in his legs, left hip, and lumbar spine.  As noted above, the Board cannot make a determination that the lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, supra; Kahana, supra; Buczynski, supra.  However, the Board can weigh the Veteran's service treatment records against the contentions that his conditions are related to service or his service-connected left ankle.  Although he reported back and knee injuries in service, there were no findings of chronic disorders.  On multiple medical examinations the Veteran was deemed fit for duty.  The Veteran filed a claim for service connection the year that he separated from service and only referenced a left ankle fracture.  

Further, two medical examiners have determined the Veteran's claimed disorders are not related to service or a service-connected disability.  Unfortunately, this evidence weighs against the Veteran's contentions.

Here, the Board finds that the reported lay history of the claimed orthopedic conditions that are related to service or a service-connected left ankle disorder is not competent or credible.  See Kahana, supra.; see also Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Emphasis is placed on the evidence of record during service, to include multiple medical examinations, the claim for a left ankle fracture filed the year the Veteran separated, and the VA examination reports which did not link the Veteran's disorders to service or a service-connected disability.

The Veteran has been diagnosed with left hip arthritis, but there is no evidence that this condition arose within the year following separation from service.  The Veteran was also stationed in Thailand, where there has been some evidence of use of Agent Orange.  Regardless of whether the Veteran meets the criteria for exposure to Agent Orange based on his Military Occupational Specialty and duties, there is also no evidence of peripheral neuropathy of the bilateral lower extremities within one year of exposure to Agent Orange.  Accordingly, presumptive service connection is not warranted under 38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is against the claims for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for bilateral leg disabilities is denied.

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


